FOR IMMEDIATE RELEASE Bridgeline Digital Reports Financial Results for the Third Quarter of Fiscal 2012 Record iAPPS Licenses Sold in Q3 2012 iAPPS Revenue Increased 35% Year over Year Recurring Revenue Increased 18% Year over Year Burlington, Mass., August 14, 2012 - Bridgeline Digital, Inc. (NASDAQ: BLIN), developer of the award-winning iAPPS web engagement platform and related interactive solutions, today announced financial results for its third quarter and nine month period ended June 30, 2012. Third Quarter Highlights: · Revenue in the third quarter of 2012 was $6.4 million, compared to revenue of $6.5 million in the third quarter of 2011. · iAPPS related revenue increased 35% to $4.2 million, compared to $3.1 million in the third quarter of 2011. · Recurring revenue increased 18% to $1.0 million, compared to $880 thousand in the third quarter of 2011. · A record 158 iAPPS licenses were sold during the third quarter, a 250% increase compared to the prior year. As of June 30, 2012 there have been a total of 659 iAPPS licenses sold. · Subscription and perpetual license revenue increased 27% to $686 thousand compared to $540 thousand in the third quarter of 2011. · Total gross profit margin increased to 56% compared to 51% in the third quarter of 2011. · Adjusted EBITDA (Earnings before interest, taxes, depreciation and amortization and stock-based compensation) increased 25% to $429 thousand compared to $342 thousand in the third quarter of 2011. · Non-GAAP net income was $8 thousand compared to net income of $37 thousand in the third quarter of 2011. First Nine Months Highlights: · Revenue in the first nine months of 2012 was $19.6 million, compared to revenue of $19.7 million in the first nine months of 2011. · iAPPS related revenue increased 40% to $12.0 million, compared to $8.7 million in the first nine months of 2011. · Recurring revenue increased 24% to $3.1 million, compared to $2.5 million in the first nine months of 2011. · A record 231 iAPPS licenses were sold during the first nine months of 2012. · Adjusted EBITDA increased 27% to $1.4 million compared to $1.1 million in the first nine months of 2011. · Non-GAAP net income was $202 thousand compared to $137 thousand in the first nine months of 2011. Recent Developments: On June 5, 2012 we announced our strategic alliance with UPS Logistics to offer B2B and B2C eCommerce web stores with an end-to-end offering comprised of our iAPPS eCommerce solution and UPS logistics and fulfillment services. We also completed the acquisition of MarketNet, Inc., an award-winning interactive technology company based in Texas, expanding our North American presence into the South Central U.S. market. Earlier today we announced iAPPS ds (distributed subscription).iAPPS ds has been specifically developed for large franchise networks and multiple dealer organizations to improve the website tools they extend to franchisees and local dealers to effectively attract, communicate with and retain local customers while enabling superior oversight of corporate branding and content messaging.Franchisees and local dealers would be required to pay a monthly subscription fee for the service. Bridgeline Digital is pleased to announce that it recently signed a multi-year iAPPS ds agreement with a nationally recognized franchise, which plans to have up to 4,000 of its franchises directly license iAPPS ds.Bridgeline Digital expects to announce more details about this specific customer in fiscal 2013. Fiscal 2012 Outlook Bridgeline Digital expects Fiscal 2012 revenue to be approximately $26.5 million. The Company’s revenue strategy will continue to focus on higher gross margin iAPPS driven opportunities, while discontinuing relationships with lower margin, non-iAPPS based customers. This strategy reflects a reduction of approximately $3.5 million of revenue generated in fiscal 2011 from lower margin, non-iAPPS related customer relationships. In addition, the Company expects to continue to generate positive non-GAAP income and positive Adjusted EBITDA for fiscal 2012. Conference Call Today at 4:30pm EST Bridgeline Digital will host a discussion of its third quarter results at approximately 4:30 p.m. ET today. To listen to the conference call, please dial (877) 837-3910 within the U.S. or (973) 796-5077 for international callers. Non-GAAP Financial Measures This press release contains the following non-GAAP financial measures: non-GAAP adjusted net income, non-GAAP adjusted earnings per diluted share, Adjusted EBITDA and Adjusted EBITDA per diluted share. Non-GAAP adjusted net income and non-GAAP adjusted earnings per diluted share are calculated as net income or net income per share on a diluted basis, excluding, where applicable, impairment charges, amortization of intangible assets, stock based compensation and the related tax effects. Adjusted EBITDA and Adjusted EBITDA per diluted share are defined as earnings before interest, taxes, depreciation and amortization and before stock compensation and impairment charges.Bridgeline uses Adjusted EBITDA as a supplemental measure of our performance that is not required by, or presented in accordance with, accounting principles generally accepted in the United States (“GAAP”). Bridgeline’s management does not consider these non-GAAP measures in isolation or as an alternative to financial measures determined in accordance with GAAP. The principal limitation of these non-GAAP financial measures is that they exclude significant expenses and income that are required by GAAP to be recorded in the Company's financial statements. In addition, they are subject to inherent limitations as they reflect the exercise of judgments by management about which expenses and income are excluded or included in determining these non-GAAP financial measures. In order to compensate for these limitations, Bridgeline management presents non-GAAP financial measures in connection with GAAP results. Bridgeline urges investors to review the reconciliation of its non-GAAP financial measures to the comparable GAAP financial measures, which is included in this press release, and not to rely on any single financial measure to evaluate Bridgeline's business. Our definitions of non-GAAP adjusted net income and Adjusted EBITDA may differ from and therefore may not be comparable with similarly titled measures used by other companies, thereby limiting their usefulness as comparative measure. Because of the limitations that non-GAAP adjusted net income and Adjusted EBITDA have as an analytical tool, investors should not consider them in isolation, or as a substitute for analysis of our operating results as reported under GAAP. RECONCILIATION OF GAAP TO NON-GAAP RESULTS (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended June 30, June 30, Reconciliation of GAAP net loss to non-GAAP adjusted net income: GAAP net loss $ ) $ ) $ ) $ ) Amortization of intangible assets Impairment of intangible asset - - - Stock-based compensation 99 Non-GAAP adjusted net income(loss) $
